PER CURIAM.
Affirmed, without prejudice to seek post-conviction relief in the trial court. The appellant, for the first time on appeal, seeks to withdraw his prior plea of guilty on the basis that an agreement he made with the state subsequently became impossible to perform. The state disputes the appellant’s interpretation of the provisions of the agreement. Since the appellant never sought to withdraw his plea nor sought a trial court ruling as to the now disputed meaning of the contract, we have no alternative but to affirm.
ANSTEAD, C.J., and HURLEY and WALDEN, JJ., concur.